Citation Nr: 1549519	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  12-18 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial increased (compensable) rating for lichen planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1968 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that in a September 2014 rating decision, the RO granted service connection for post-traumatic stress disorder (PTSD).  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is related to in-service noise exposure.

2.  The Veteran's tinnitus is related to in-service noise exposure.

3.  Throughout the entire initial rating period on appeal, the Veteran's lichen planus has required the use of systemic therapy for a duration of less than six weeks during the past twelve months.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for a 10 percent initial disability rating, but no more, for lichen planus have been met for the entire appeal period.  38 U.S.C.A. § 1155 
(West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7822 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the appellant in substantiating his claims for service connection for bilateral hearing loss and tinnitus.

The increased rating claim on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  Where an underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 
12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  
38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. 1154(a) 
(West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2015).  However, that does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are related to noise exposure while performing duties as a helicopter pilot in service.  

Service treatment records are negative for any evidence of hearing loss or tinnitus during service or at the time of the Veteran's discharge.

Nevertheless, the Board notes that the Veteran is competent to report noise exposure in service, and his service records, including his DD-214, show that he had a military occupational specialty (MOS) of Helicopter Pilot and that he received the Air Medal with V device.  Thus, the Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service, and the acoustic trauma is deemed to have occurred.  See 38 U.S.C.A. § 1154 (a), (b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  The RO has also conceded the Veteran's in-service noise exposure.

The Veteran was afforded a VA examination in July 2011.  He reported military noise exposure from helicopters, heavy artillery, grenades and mortars.  He also reported post-service noise exposure from recreational motorcycles and power tools.  The examiner opined that because of the Veteran's reported history of noise exposure during and after military service, it was not possible to determine if the etiology of the hearing loss or tinnitus is related to military noise exposure without resorting to mere speculation.  An examiner's reports that he or she cannot provide an opinion without resort to speculation, is inadequate unless the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Although the examiner attempted to explain why he could not provide the opinion without resort to speculation, he did not indicate whether there was other evidence or information that he could use to adequately form the opinion.  The examiner was not required to state with certainty whether the Veteran's currently diagnosed hearing loss and tinnitus were caused by his active military service, although the opinion implies that he was under the impression that the opinion required such certainty.  

Another VA medical opinion was submitted in August 2011.  The examiner noted that all examinations conducted between 1968 and 1970 indicate hearing was within normal limits bilaterally.  No significant threshold shift was noted, and there was no documentation of tinnitus in the service treatment records.  The examiner also noted that the Institute of Medicine Report (Noise and Military Service, September 2005) concluded that based on current knowledge, noise-induced hearing loss occurs immediately, i.e. there is no scientific support for delayed onset noise induced hearing loss weeks, months or years after the exposure event.  Therefore, given that the Veteran's hearing was within normal limits at the time of his separation examination, it is less likely as not that his hearing loss is related to military noise exposure.  With regard to the tinnitus, the examiner opined that as there is no documentation of tinnitus in the Veteran's service treatment records, and based on his reported history of significant noise exposure during and after military service, it is not possible to determine if the tinnitus is related to military noise exposure without resorting to mere speculation.

There are some inadequacies in the August 2011 examiner's opinion.  First of all, it is not required that the Veteran have hearing loss noted in service in order to establish entitlement to service connection for hearing loss.  In this regard, the Board notes that service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2013).  Therefore, the absence of service treatment records showing in-service evidence of hearing loss or tinnitus is not fatal to the claims for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and tinnitus, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss and tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, the examiner's reliance on the Veteran's normal hearing in service and upon discharge as part of the rationale for his negative etiology opinions was inappropriate.  Secondly, the Board notes that the Institute of Medicine study that the examiner relied upon to support his opinion does not definitively preclude the existence of delayed-onset hearing loss; instead, it says that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime."  In this regard, stating that there is not enough evidence to determine a circumstance as true or false is different from stating that there is no scientific support for a theory.  The Board finds that the August 2011 examiner overreached in concluding that there is no scientific proof to support a theory of delayed onset noise induced hearing loss.  

With regard to the examiner's negative opinion for the Veteran's tinnitus, the Board notes again that it is not required that the Veteran have tinnitus noted in service in order to establish entitlement to service connection for current tinnitus.  Furthermore, as noted above, although the examiner attempted to explain why he could not provide his negative opinion without resort to speculation, he did not indicate whether there was other evidence or information that he could use to adequately form the opinion.  For these reasons, the Board finds that the August 2011 VA examiner's opinion is also inadequate for evaluation purposes.

Hearing loss and tinnitus are manifested by symptoms that the Veteran is competent to report.  The Veteran has consistently reported in statements and on VA examinations that he was exposed to noise during service.  Therefore, the Board finds his reports credible.  Furthermore, the Veteran's reports of a continuity of hearing loss and tinnitus since service are competent evidence of a continuity of symptomatology.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  He is considered competent to report the specifics of his injury, and his reports are supported by the findings that he has current hearing loss and tinnitus.

There is evidence against the claim, inasmuch as the contemporaneous record does not document hearing loss or tinnitus for many years after active duty, and the July 2011 and August 2011 VA examiners provided opinions against the claims.  However, as noted above, both opinions have been found to be inadequate for evaluation purposes.  Therefore, the Board finds that the evidence is, in at least equipoise.  Resolving reasonable doubt in the appellant's favor, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b) 
(West 2014).

General Legal Criteria for Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from disabilities incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

Each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Analysis

Under 38 C.F.R. § 4.118, Diagnostic Code 7822, for papulosquamous disorders not listed elsewhere (including lichen planus), a 10 percent evaluation is assigned where less than 5 percent of the entire body is affected, or; systemic therapy was required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy or intensive light therapy was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, and constant or near-constant systemic medications or intensive light therapy were required during the past 12- month period.  

Dermatitis or eczema and papulosquamous disorders including lichen planus may also be evaluated as disfigurement of the head, face, or neck (under Code 7800) or scars (under Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

In a January 2012 rating decision, the RO granted service connection for lichen planus (claimed as lycas pelis).  A noncompensable evaluation was assigned, effective September 17, 2010.  In a September 2014 rating decision, the RO granted an increased rating of 10 percent for the service-connected lichen planus, effective June 4, 2014.

The Veteran argues that he is entitled to a 10 percent rating for his skin disability for the entire period on appeal.

On VA examination in October 2011, the Veteran reported about one flare-up a year, which was treated by steroid injections.  He noted that his last injection was 1.5 to 2 years prior.  He denied any scarring or disfigurement of the head, face or neck from his skin condition.  He also denied any treatment with oral or topical medications in the previous 12 months for his skin condition, or any debilitating episodes due to his skin condition in the previous 12 months.  Physical examination revealed that the skin condition covered less than 5 percent of the Veteran's total body area.  The examiner diagnosed lichen planus.

VA and private treatment records show that the Veteran has received numerous injections, typically of Kenalog, to treat his skin condition.  Specifically, he received injections in February 2008, May 2008, February 2009, and January 2010.  See November 2010 private treatment records.  In August 2010, he received an injection of Prednisone (which has the same effect as Kenalog).  In November 2012, the Veteran indicated a desire to see a dermatologist for skin lesions.  That same month he requested steroid shots.  In December 2013, he received a Kenalog shot.  See private treatment records dated from July 1999 2009 to August 2010 and VA treatment records from the VA Medical Center in Phoenix, Arizona dated from May 2012 to August 2014.

During his most recent VA examination in June 2014, the Veteran reported flare-ups of lichen planus 3 to 4 times per year, and noted that the only helpful treatment is an injection of corticosteroid (Kenalog).  He complained of very intense itching.  The examiner reported that the Veteran had been treated with systemic corticosteroid medication for his lichen planus for less than 6 weeks in the past 12 months, and also that the skin condition covered less than 5 percent of his total body area.

The medical evidence of record shows that except for a break between August 2010 and November 2012, the Veteran has received systemic therapy, in the form of steroid injections, for his lichen planus every year since at least 2008.  Furthermore, the June 2014 VA examiner noted that Veteran had been trying to see a dermatologist with multiple referrals for over 4 years without success.  That would suggest that he had been requesting to see a dermatologist since 2010, around the time of his last noted steroid injection prior to November 2012.  As such, the Board finds that although he may not have received another injection for his skin disability prior to November 2012, he was likely still experiencing symptoms that would require treatment with steroid injections or some other form of systemic therapy during that time.  Resolving all doubt in the Veteran's favor, the Board finds that essentially, the evidence shows that the Veteran has received systemic therapy to treat his lichen planus for less than six weeks, during the past 12 month period, since the time he filed his claim in September 2010.  Therefore, the Board finds that a 10 percent rating is warranted for the skin disability for the entire appeal period, beginning September 17, 2010.

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board has also considered all other potentially applicable provisions of 
38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability evaluation for the disability at issue, for the entire appeal period.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial rating of 10 percent, but no more, for lichen planus is granted throughout the appeal period.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


